Per Curiam.
This is a civil action brought by the plaintiff to recover for damage to his automobile resulting from a rear-end collision. The plaintiff was driving his car across the State highway bridge over Neuse River at New Bern. He was being followed by a car driven by the defendant Clark. The plaintiff slowed down when he was about half-way across the bridge. When he did so, the rear of his car was hit and damaged by the front of the car driven by the defendant Clark. The plaintiff alleged several phases of negligence against the defendant Clark as proximate causes of the collision, including excessive speed, failure to maintain a proper lookout, and failure to exercise proper control over his car. All allegations of negligence were denied by the defendant. Both sides offered evidence. Issues of negligence and damages were submitted to the jury and answered in favor of the plaintiff. From judgment on the verdict awarding the plaintiff damages in the sum of $400 against the defendant Clark, he appeals, assigning as the only error the refusal of the court to allow his motion for judgment as of nonsuit at the close of the evidence.
We have reviewed carefully the evidence and find it amply sufficient to sustain the ruling of the trial court. The appeal presents no question requiring extended discussion. See Insurance Co. v. Motors, Inc., 241 N.C. 67, 84 S.E. 2d 301.
No error.